Title: From Thomas Jefferson to Charles Willson Peale, 23 January 1806
From: Jefferson, Thomas
To: Peale, Charles Willson


                        
                            Dear Sir
                            
                            Washington Jan. 23. 06.
                        
                        I take the first moment in my power of replying to your favor of the 12th. for writing with our 4to. letter
                            paper of 8.I. by 10 I. I should think a length of 18 I. & breadth of 11 I. the most perfect for the polygraph; all size
                            beyond that occupying space on your table uselessly & consequently inconveniently. but I believe the Moors write on a
                            small folio paper: at least all the letters I have seen from them have been on such paper. I suppose therefore that the
                            size of the one I use (22 ½ I. by 14 ¾ I.) will be the best for those you have to make for the department of state,
                            & the rather as your tools and moulds are adapted to it. the hinges, lock & other furniture are to be of silver: but
                            those of the packing box of iron. they are to carry but two pens.
                        You informed me you had some method of preventing the moth from attacking your furs. is it one which can be
                            applied to fur cloaks &c. I have some which are valuable, which I generally sew up in linen in the spring, but
                            would rather have their use in the open air if they could be preserved in open air. Accept my friendly salutations
                            & assurances of great esteem.
                        
                            Th: Jefferson
                            
                        
                    